                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON


CHARLES SHOCKLEY,                          )
                                           )
       Plaintiff,                          )                Case No.
                                           )            5:18-cv-010-JMH
v.                                         )
                                           )           MEMORANDUM OPINION
PORTFOLIO RECOVERY ASSOICATES,             )                AND ORDER
LLC, et. al.                               )
                                           )
       Defendants.                         )
                                           )

                                        ***
       This   matter    is   before   the Court      upon     Plaintiff      Charles

Shockley’s motion for default judgment against Defendant United

Adjustment     Corporation        (“UAC”).     [DE     15].      Plaintiff      has

demonstrated that Defendant is liable for violations of the Fair

Debt   Collection      Practices    Act    {“FDCPA”)    and    the    Fair   Credit

Reporting     Act    (“FCRA”),      but    Plaintiff    has     not    adequately

established the appropriate amount of statutory damages.                       As a

result, Plaintiff’s motion for default judgment is GRANTED IN PART

and DENIED IN PART.


                             I.   Procedural History


       On January 10, 2018, Shockley filed the Complaint in this

matter against Defendants Portfolio Recovery Associates, LLC and

UAC alleging violations of the FDCPA and the FCRA.                    [DE 1].    On

February 8, 2018, Shockley moved to dismiss Defendant Portfolio


                                          1 
 
Recovery Associates but wished to continue this action against

UAC.    [DE 7].    Plaintiff’s Motion to Dismiss Portfolio Recovery

Associates was granted on February 13, 2018.             [DE 8].


       Subsequently, Shockley moved for entry of default against

UAC.    [DE 11].     The Clerk entered default because the record

indicated that a Summons and Copy of the Complaint was served upon

UAC and UAC had failed to plead or otherwise defend the action.

[DE 13].


       Now, Shockley moves for default judgment pursuant to Fed. R.

Civ. P. 55(b)(1) or, in the alternative, pursuant to Fed. R. Civ.

P. 55(b)(2).       [DE 15].      Shockley is only pursuing statutory

damages, costs of the action, and attorneys’ fees.


                   II.   Standard for Default Judgment

       In a motion for default under Rule 55, “the well pleaded

factual allegations in the Complaint, except those relating to

damages, are taken as true.”         Ford Motor Co. v. Cross, 441 F. Supp.

2d 837, 847 (E.D. Mich. 2006) (citing Thomson v. Wooster, 114 U.S.

104 (1885); Antoine v. Atlas Turner, Inc., 66 F.3d 105, 110–11

(6th   Cir.   1995)).     If   the    allegations   in   the   Complaint   are

sufficient to support a finding that the Defendant violated the

provisions of the FDCPA or FCRA, judgment should be entered for

the Plaintiff.



                                        2 
 
      A default judgment may be entered either by the Clerk or by

the   Court.     The   Clerk   may   enter   default   judgment    “[i]f   the

plaintiff’s claim is for a sum certain or a sum that can be made

certain by computation.” Fed. R. Civ. P. 55(b)(1). Alternatively,

“[i]n all other cases, the party must apply to the court for a

default judgment.”      Fed. R. Civ. P. 55(b)(2).

      Here, Shockley’s motion for default judgment is made pursuant

to Fed. R. Civ. P. 55(b)(2).           The maximum amount of statutory

damages that may be recovered under the FDCPA and the FCRA is

$1,000 but the actual amount of statutory damages to which the

plaintiff is entitled is within the discretion of the court.               15

U.S.C. § 1692(a)(2)(A); 15 U.S.C. § 1681(a)(1)(A).                Thus, where

statutory language sets out a minimum and maximum amount for an

award of statutory damages, the motion for default must be directed

to the court.      See, e.g., Charvat v. NMP, LLC, No. 2:09-CV-209,

2012 WL 2577489, at *2 (S.D. Ohio July 3, 2012).

      Additionally, the Court may conduct an evidentiary hearing on

damages or to establish the truth of any allegation by evidence.

Fed. R. Civ. P. 55(b)(2).        Damages that are unliquidated or not

susceptible to mathematical computation must be proven by the

Plaintiff.     Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp.,

973 F.2d 155, 158 (2d Cir. 1992).            “A party who has been found

liable by default judgment ‘still has the opportunity to respond

to the issue of damages.’”           New London Tobacco Market, Inc. v.

                                       3 
 
Kentucky Fuel Corp., No. 12-CV-91-GFVT, 2017 WL 1227926, at *2

(E.D.    Ky.   Mar.   31,     2017)    (citing   Antoine,    66   F.3d   at   110).

“Ordinarily,      the       District     Court   must    hold     an   evidentiary

proceeding in which the defendant has the opportunity to contest

the amount of damages.”           Antoine v. Atlas Turner, Inc., 66 F.3d

105, 110–11 (6th Cir. 1995) (quoting Greyhound, 973 F.2d at 158).

                                  III.    Analysis

A.   Default Judgment Under the FDCPA

        The FDCPA prohibits a wide range of specific conduct, but it

also prohibits any harassing, unfair, or deceptive debt collection

practices. S. Rep. No. 95–382, at 4, 1977 U.S.C.C.A.N. 1695, 1698;

see generally 15 U.S.C. §§ 1692d–1692f.                 As a result, the Act is

“extraordinarily broad.”          Barany–Snyder v. Weiner, 539 F.3d 327,

333 (6th Cir. 2008) (quoting Frey v. Gangwish, 970 F.2d 1516, 1521

(6th Cir. 1992)).           “To determine whether conduct fits within the

broad scope of the FDCPA, the conduct is viewed through the eyes

of   the     ‘least   sophisticated        consumer.’”       Currier     v.   First

Resolution Inv. Corp., 762 F.3d 529, 533 (6th Cir. 2014) (quoting

Barany-Snyder, 539 F.3d at 333).

(1) Liability

        15   U.S.C.     §     1692e(8)     prohibits      “[c]ommunicating      or

threatening to communicate to any person credit information which

is known or which should be known to be false, including the



                                           4 
 
failure to communicate that a disputed debt is disputed.”              To

establish a violation under § 1692e(8):

     1) The plaintiff must be a “consumer” as defined by the FDCPA;

     2) The “debt” must arise out of transactions that are

     “primarily for personal, family, or household purposes”;

     3) The defendant must be a “debt collector” as defined by the

     FDCPA; and

     4)   Plaintiff   must   present    facts   demonstrating   that   the

     defendant communicated information that it either knew or

     should have known was false to a third party.

See Wallace v. Washington Mut. Bank, F.A., 683 F.3d 323, 326 (6th

Cir. 2012); Whittiker v. Deutsche Bank Nat. Trust Co., 605 F. Supp.

2d 914, 926 (N.D. Ohio 2009); Stephens v. Premiere Credit of N.

Am., LLC, No. 3:16-CV-007-GNS-CHL, 2018 WL 505593, at *3 (W.D. Ky.

Jan. 22, 2018).

     First, under the FDCPA, a “‘consumer’ means any natural person

obligated or allegedly obligated to pay any debt.”          15 U.S.C. §

1692a(3). Shockley is a natural person who was allegedly obligated

to pay a debt as reflected by the UAC tradeline.

     The second element is also satisfied.          Paragraph 35 of the

Complaint says, “Upon information and belief, the UAC tradeline

constitutes a ‘debt’ within the meaning [of] the FDCPA.”         [DE 1 at

5, Page ID # 5].       Since UAC has failed to respond to this



                                   5 
 
allegation,     for   the   purposes   of   default    judgment,   the   Court

construes this factual allegation as true.

     Third, paragraphs 6 and 7 of the Complaint confirm that “UAC

is an Indiana Corporation . . . [whose] primary purpose is the

collection of debts as defined by the FDCPA.”            [Id. at 2, Page ID

# 2].   Accepted as true, this factual allegation satisfies the

third element of a violation of the FDCPA.

     Fourth, and finally, Shockley alleges that UAC transmitted

his credit information to one or more consumer reporting agencies.

[DE 1 at 4, Page ID # 4].       Even so, Shockley maintains that he had

disputed the debt reflected on the UAC tradeline because he thought

that the debt had been discharged in a Chapter 7 bankruptcy

proceeding.     [See id. at 5, Page ID # 5].          At paragraph 12 of the

Complaint, Shockley claims that he “sent dispute letters to the

furnishers of this erroneous information . . . .”            [Id. at 2, Page

ID # 2].   Additionally, Shockley alleges that after he disputed

the debt on the UAC credit line, the consumer reporting agencies

“sent UAC notice of Mr. Shockley’s disputes . . . .”               [Id. at 5,

Page ID # 5].    These facts, accepted as true, demonstrate that UAC

violated 15 U.S.C. § 1692e(8) when UAC failed to notify consumer

reporting agencies that Shockley’s debt reflected on the UAC credit

line had been disputed.       [Id.].




                                       6 
 
        Ultimately, accepting the well pleaded factual allegations in

Shockley’s Complaint as true, Shockley has demonstrated that UAC

is liable for violation of 15 U.S.C. § 1692e(8).

(2) Damages

        A debt collector who violates the FDCPA is liable to the

aggrieved person for: (1) actual damages sustained; (2) statutory

damages not to exceed $1,000; and (3) costs of the action and

reasonable attorney fees.        15 U.S.C. § 1692k(a).           The maximum

amount of statutory damages that may be awarded under the FDCPA is

$1,000 per proceeding.      See Wright v. Finance Service of Norwalk,

Inc., 22 F.3d 647, 651 (6th Cir. 1994).            The plaintiff must only

demonstrate a single violation of the FDCPA to recover damages.

Cirkot v. Diversified Systems, 839 F. Supp. 941 (D. Conn. 1993).

        Shockley seeks to recover only statutory damages, costs, and

fees.    [See DE 15].   The FDCPA requires the Court to consider three

factors in determining the amount of statutory damages: (1) “the

frequency and persistence of noncompliance by the debt collector,”

(2) “the nature of such noncompliance, and [(3)] the extent to

which     such   noncompliance   was        intentional.”   15     U.S.C.   §

1692k(b)(1); Mann v. Acclaim Financial Services, Inc., 348 F. Supp.

2d 923, 926 (S.D. Ohio 2004).

        Here, UAC is still entitled to respond on the issue of damages

even though the Court had found UAC liable for violations of the

FDCPA.     New London Tobacco Market, Inc., 2017 WL 1227926, at *2

                                       7 
 
(citing Antoine, 66 F.3d at 110).          Additionally, Shockley has not

provided sufficient information for the Court to consider the three

factors in § 1692k(b)(1) for determining the amount of statutory

damages.      Finally, statutory damages do not constitute a sum

certain because the amount of statutory damages awarded is within

the discretion of the Court.        See, e.g., Charvat, 2012 WL 2577489,

at *2.     Thus, an evidentiary hearing is required to determine the

appropriate amount of statutory damages.

B.   Default Judgment Under the FCRA

      The FCRA exists “to ensure fair and accurate credit reporting,

promote efficiency in the banking system, and protect consumer

privacy.”      Safeco Ins. Co. v. Burr, 551 U.S. 47, 52 (2007).

15   U.S.C.   §   1681s-2   seeks    to    prevent   furnishers   of   credit

information from spreading inaccurate consumer-credit information.

See Boggio v. USAA Fed. Sav. Bank, 696 F.3d 611, 614 (6th Cir.

2012).      To that end, the FCRA requires furnishers of credit

information to provide consumer reporting agencies with accurate

credit information.     § 1681s-2(a).       Additionally, the FCRA imposes

certain duties upon furnishers of consumer-credit information when

they receive notice of a dispute from a consumer reporting agency.

§ 1681s-2(b); see Boggio, 696 F.3d at 614-15.            Finally, the FCRA

expressly creates a private right of action against a furnisher of

information who fails to comply with one of the statutory duties

identified in § 1681.       Boggio, 696 F.3d at 618.

                                      8 
 
(1) Liability

       To   establish    a   willful    violation   of    the    FCRA    under

§ 1681s-2(b) the Plaintiff must show:

       1) That the furnisher of consumer-credit information received

       notice from a consumer reporting agency, not the plaintiff,

       that the credit information is disputed; and

       2) That after receiving notice of the dispute, the furnisher

       of information acted with reckless disregard in performing

       its duties under § 1681s-2(b).

Ogle v. BAC Home Loans Servicing LP, 924 F. Supp. 2d 902, 912 (S.D.

Ohio 2013); see Safeco, 551 U.S. at 57; Downs v. Clayton Homes,

Inc., 88 F. App’x 851, 853–54 (6th Cir. 2004); Boggio, 696 F.3d at

614-20.

       Here, Shockley alleges that UAC violated the FCRA by willfully

failing to conduct a proper investigation after being informed of

Shockley’s dispute with the UAC tradeline by consumer reporting

agencies.    [DE 1 at 7, Page ID # 7].

       First,   accepting    the   factual   allegations    in    Shockley’s

complaint as true, Shockley has satisfied the first element of an

FCRA   violation.       Shockley   alleges   that   UAC   furnished     credit

information to consumer reporting agencies for the purpose of

collecting a debt. [Id. at 5, Page ID # 5]. Subsequently, Shockley

disputed this debt with the consumer reporting agencies because he

believed the debt was discharged in a bankruptcy proceeding.

                                       9 
 
[Id.].    Additionally, Shockley alleges that the consumer reporting

agencies sent UAC notice of Shockley’s disputes regarding the UAC

tradeline, triggering UAC’s statutory duty to investigate under

the § 1681s-2(b).         [Id.].

     Second,      Shockley    claims       that,   after    receiving         notice   of

Shockley’s dispute with the UAC tradeline, UAC acted in reckless

disregard of its duties under the FCRA.

     After receiving notice of a credit dispute, the FCRA requires

a furnisher of information to “conduct an investigation with

respect    to     the   disputed     information.”          15   U.S.C.       §   1681s-

2(b)(1)(A).       The investigation undertaken must be a reasonable

investigation that is more than a merely cursory review.                          Boggio,

696 F.3d at 616.          Additionally, a furnisher of information must

“review     all    relevant       information      provided      by    the     consumer

reporting agency” and then “report the results of its investigation

to the consumer reporting agency.”                    § 1681a-2(b)(1)(B), (C),

Boggio, 696 F.3d at 616-17.            Finally, if the investigation finds

that the credit information is incomplete or inaccurate, the

furnisher    must       “report    those    results    to   all       other    consumer

reporting agencies” and “modify,” “delete,” or “permanently block

reporting of” information that it found to be inaccurate or

incomplete.       § 1681s-2(b)(1)(D), (E); Boggio, 696 F.3d at 617-19.

     Here, Shockley alleges that UAC failed to note Shockley’s

dispute of the UAC tradeline when it sent information to consumer

                                           10 
 
reporting agencies.           [DE 1 at 5, Page ID # 5].             Additionally,

Shockley claims that UAC failed to report the results of its

investigation to consumer reporting agencies.                 [Id.].

        Accepting these factual allegations as true, Shockley has

satisfied the second and final element to demonstrate a violation

of the FCRA. UAC received notice of Shockley’s dispute from credit

reporting      agencies   and    failed     to   report     the   results     of   its

investigation to consumer reporting agencies, violating its duty

under § 1681s-2(b)(1)(D).          UAC’s duty to report the findings of

its investigation is both clear under the statute and compliance

with the duty requires the expense of minimal time or effort.                       As

a result, accepting Shockley’s factual allegations as true, UAC’s

failure to report the findings of its investigation to consumer

reporting agencies reflects more than a merely careless reading or

its duties and rises to the level of a willful violation of the

FCRA.       See Safeco, 551 U.S. at 57, 69.

(2) Damages

        A   consumer   that    establishes       that   a   furnisher    of   credit

information willfully violated one of the duties outlined in the

FCRA may recover actual or statutory damages, punitive damages,

costs of the action, and reasonable attorney fees.                      15 U.S.C. §

1681n.      Statutory damages may be awarded in an amount between $100

and $1000.      § 1681n(a)(1)(A).



                                          11 
 
     Here, Shockley is only pursuing statutory damages, costs, and

attorneys’ fees.   Since the amount of statutory damages is within

the discretion of the Court, an evidentiary hearing is required to

allow the Defendant to respond on the issue of damages.        New London

Tobacco Market, Inc., 2017 WL 1227926, at *2 (citing Antoine, 66

F.3d at 110).

                           IV.   Conclusion


     In sum, after accepting the factual allegations in Shockley’s

Complaint as true, Shockley has demonstrated that UAC is liable

for violating the FDCPA and the FCRA.       Even so, statutory damages

do not constitute a sum certain since the amount of statutory

damages awarded is within discretion of the Court subject to

statutory limits. As a result, an evidentiary hearing to determine

the appropriate amount of statutory damages is required.

     Accordingly, IT IS ORDERED as follows:

     (1)   Shockley’s   motion   for    default   judgment   and   damages

against Defendant United Adjustment Corporation [DE 15] is GRANTED

IN PART and DENIED IN PART;

     (2)   Shockley’s motion for default judgment against Defendant

United Adjustment Corporation for violating the FDCPA, 15 U.S.C.

§ 1692e(8), is GRANTED;




                                  12 
 
     (3)    Shockley’s motion for default judgment against Defendant

United Adjustment Corporation for violating the FCRA, 15 U.S.C. §

1681s-2(b), is GRANTED;

     (4)    Plaintiff’s request for a total award of $2,000 in

statutory   damages    is   DENIED.         Pursuant   to   Fed.   R.    Civ.    P.

55(b)(2)(B), an evidentiary hearing will be scheduled               by     Court

order to determine the appropriate amount of statutory damages;

     (5)    At least two weeks before the evidentiary hearing on

damages, the parties SHALL:

            (a)   file a list of exhibits intended to be used at the

            hearing;

            (b)   premark and display to opposing counsel or the

            opposing party all exhibits intended to be used at

            the hearing;

            (c)   file a witness list, if applicable, with a brief

            summary of the expected testimony of each witness;

            (d)   file a pre-hearing memorandum brief containing a

            succinct statement of facts and law as related to

            the damages sought in this case

     (6)    At least one week before the hearing on damages, the

parties shall, if applicable, raise any objections or               make        any

motions related to the evidence to be presented               at the hearing

on damages;



                                      13 
 
      (7)   That this matter is set for an evidentiary hearing on

the issue of damages on Monday, December 10, 2018, at           1:30 p.m.,

pending further orders of the Court. The parties shall be prepared

to   address   the   relevant     legal    standards   pertaining   to   the

appropriate amount of statutory damages; and


      (8)   The   Clerk   SHALL    send    Defendant   United   Adjustment

Corporation a copy of this Memorandum Order and Opinion at the

same address where United Adjustment Corporation          was   previously

served in this matter.

      This the 1st day of November, 2018.




                                     14 
 
